DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered. By this amendment, claims 1 and 13 are amended and claims 1-20 are now pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. 2009/0132018, previously cited) in view of Tai (U.S. 2013/0006322, cited by Applicant). Regarding claim 1,  DiUbaldi discloses a device 100/500 comprising: a housing 116/604 (see Figures 3-10 and 17) including a contact surface (the surface of pads 124A/B shown in Figures 5, 9A/B, and 10 and electrode 532 in Figure 17) configured to contact an outer skin surface of a patient; an energy source 108/508 contained within the housing and configured to generate and transmit an electric current through the contact surface non-invasively and transcutaneously through the outer skin surface to a selected nerve fiber in the patient, wherein the electric current is sufficient to cause the selected nerve fiber to generate an action potential that at least partially relieves a symptom selected from a group of symptoms comprising urgent urination, frequent urination, urge incontinence, urgent urination with incontinence, frequent urination with incontinence, nocturia, ischuria, bladder discomfort, and bladder pain (see Figures 3-10 and 17 and paragraphs [0024] and [0054]). However, DiUbaldi fails to disclose that the electric current comprises bursts of 2 to 20 pulses with each of the bursts having a frequency from about 5 Hz to about 100 Hz and each of the pulses having a duration from about 50 microseconds to about 1000 microseconds. Tai teaches a method and apparatus of treating urological disorders, including overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, DiUbaldi discloses that the housing comprises a signal generator 102/566/580/564/590 and an electrode 132A/B/532, wherein the electrode is coupled to the signal generator (see Figures 3-5  and 17, and paragraphs [0056] and [0060]).
Regarding claim 3, DiUbaldi discloses that the housing comprises a volume of electrically conductive fluid between the electrode and the contact surface (pads 124A/B are disclosed as being hydrogel (see paragraph [0063]) and, thus, the volume of gel between the electrodes and the surface of pads 124A/B satisfies the claim), wherein the energy source is configured to transmit the electric current to the patient through the electrically conductive fluid (see paragraph [0063]).
Regarding claim 4, DiUbaldi discloses that the energy source 108/508 comprises a battery (see paragraph [0064], line 18 and Figure 17).
Regarding claim 5, it is respectfully submitted that the recitation “the selected nerve fiber is from about 0.5 cm to about 2 cm below the outer skin surface of the patient” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Regarding claim 6, it is respectfully submitted that the recitation “the selected nerve fiber is part of a posterior tibial nerve of the patient” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Regarding claim 7, it is respectfully submitted that the recitation “the selected nerve fiber is part of at least one of left or right posterior tibial nerves of the patient” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Regarding claim 8, it is respectfully submitted that the recitation “the selected nerve fiber is selected from among: tibial nerve, pudendal nerve, sciatic nerve, superior gluteal nerve, lumbo-sacral trunk nerve, inferior gluteal nerve, common fibular nerve, posterior femoral cutaneous nerve, obturator nerve, common peroneal nerve, plantar nerve, sacral nerves S1, S2, S3, or S4, or nerves of the S1, S2, S3, or S4 dermatome, and sacral anterior root nerves” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Regarding claim 9, DiUbaldi discloses that the pulses are full sinusoidal waves (see Figures 12, 14, and 16).
Regarding claim 10, DiUbaldi discloses that the housing is a handheld device configured to contact an outer skin surface of the patient (see Figure 3 and paragraph [0023]).
Regarding claim 11, DiUbaldi discloses a controller 608 coupled to the energy source and configured to control the energy source to deliver a controlled amount of electric current to the patient according to a prescribed treatment paradigm (see paragraph [0102]).
Regarding claim 12, it is respectfully submitted that the recitation “the prescribed treatment paradigm comprises transmitting the electric current to the patient in a treatment session having a period from about 3 minutes to about three hours, followed by a period from about three hours to about one week where the electrical impulse is not transmitted to the patient” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Regarding claim 13, DiUbaldi discloses a device 100/500 comprising: a housing 116/604 (see Figures 3-10 and 17) including a contact surface (the surface of pads 124A/B shown in Figures 5, 9A/B, and 10 and electrode 532 in Figure 17) configured to contact an outer skin surface of a lower limb patient (housing is capable of being placed on any skin surface); an energy source 108/508 contained within the housing and configured to generate and transmit an electric current through the contact surface non-invasively and transcutaneously through the outer skin surface to a selected nerve fiber in the patient, wherein the electric current is sufficient to cause the selected nerve fiber to generate an action potential that at least treats an overactive bladder or relieves a symptom selected from a group of symptoms comprising urinary urgency, urinary frequency, and urge incontinence (see Figures 3-10 and 17 and paragraphs [0024] and [0054]). It is respectfully submitted that the recitation of “a posterior tibial nerve” in the claim fails to further define the claim over that of the prior art because it is merely a recitation of the intended use of the device, rather than further defining any patentable aspect of the claimed device. However, DiUbaldi fails to disclose that the electric current comprises bursts of 2 to 20 pulses with each of the bursts having a frequency from about 5 Hz to about 100 Hz and each of the pulses having a duration from about 50 microseconds to about 1000 microseconds. Tai teaches a method and apparatus of treating urological disorders, including overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain, that comprises applying transcutaneous electrical current having a frequency of approximately 5 Hz and a duration of approximately 1 ms (1000 microseconds) (see paragraph [0009]). Furthermore, it is respectfully submitted that the continuous pulses of Tai having a duration of 1000 microseconds satisfies the limitation of having bursts of 2 pulses, with the bursts having a frequency of 100 Hz. Bursts having a frequency of 100 Hz have a period of 2000 microseconds. Therefore, it is respectfully submitted that every 2 pulses of the continuous 1000 microsecond pulses of Tai is a “burst” of pulses having a frequency of 100 Hz. Furthermore, because the frequency of each pulses is 2 Hz, the pulses have a different frequency than the bursts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DiUbaldi to apply the transcutaneous electrical stimulation current comprising a frequency from about 5 Hz to about 100 Hz and each of the pulses having a duration from about 50 microseconds to about 1000 microseconds, as taught by Tai, and comprising bursts of 2 to 20 pulses, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 14, DiUbaldi discloses that the housing comprises a signal generator 102/566/580/564/590 and an electrode 132A/B/532, wherein the electrode is coupled to the signal generator (see Figures 3-5  and 17and paragraphs [0056] and [0060]).
Regarding claim 15, DiUbaldi discloses that the housing comprises a volume of electrically conductive fluid between the electrode and the contact surface (pads 124A/B are disclosed as being hydrogel (see paragraph [0063]) and, thus, the volume of gel between the electrodes and the surface of pads 124A/B satisfies the claim), wherein the energy source is configured to transmit the electric current to the patient through the electrically conductive fluid (see paragraph [0063]).
Regarding claim 16, DiUbaldi discloses that the energy source 108/508 comprises a battery (see paragraph [0064], line 18 and Figure 17).
Regarding claim 17, DiUbaldi discloses that the pulses are full sinusoidal waves (see Figures 12, 14, and 16).
Regarding claim 18, DiUbaldi discloses that the housing is a handheld device configured to contact an outer skin surface of the patient (see Figure 3 and paragraph [0023]).
Regarding claim 19, DiUbaldi discloses a controller 608 coupled to the energy source and configured to control the energy source to deliver a controlled amount of electric current to the patient according to a prescribed treatment paradigm (see paragraph [0102]).
Regarding claim 20, it is respectfully submitted that the recitation “the prescribed treatment paradigm comprises transmitting the electric current to the patient in a treatment session having a period from about 3 minutes to about three hours, followed by a period from about three hours to about one week where the electrical impulse is not transmitted to the patient” fails to further limit the claimed invention over that of the prior art because it further limits elements that are not positively recited.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 103 as being unpatentable over DiUbaldi in view of Tai, the Applicant argues that Tai fails to disclose bursts having 2 to 20 pulses with each of the bursts having a frequency from about 5 Hz to about 100 Hz. The Applicant points to Figures 2B and 2C of the present invention to show the duration of the pulses as τ and the period as T, where the period is the inverse of frequency. The Examiner respectfully submits that the term "bursts" lacks specificity and, therefore any set of pulses can be described as being a "burst" of pulses. Furthermore, it is respectfully submitted that the continuous pulses of Tai having a duration of 1000 microseconds satisfies the limitation of having bursts of 2 pulses, with the bursts having a frequency of 100 Hz. Bursts having a frequency of 100 Hz have a period of 2000 microseconds. Therefore, it is respectfully submitted that every 2 pulses of the continuous 1000 microsecond pulses of Tai is a “burst” of pulses having a frequency of 100 Hz. Furthermore, because the frequency of each pulses is 2 Hz, the pulses have a different frequency than the bursts. For at least the reasons given above, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792